OPINION — AG — IT IS THE OPINION OF THE ATTORNEY GENERAL THAT IS NOT IN AND OF ITSELF A VIOLATION OF THE OKLAHOMA CODE OF ETHICS FOR STATE OFFICIALS AND EMPLOYEES FOR THE STATE BOARD OF VOCATIONAL AND TECHNICAL EDUCATION TO ENTER INTO A CONTRACT FOR THE LEASE OF A BUILDING PRIVATELY OWNED BY A LOCAL VOCATIONAL — TECHNICAL SCHOOL DISTRICT SUPERINTENDENT, SO LONG AS THE SUPERINTENDENT HAS NOT WITHIN PREVIOUS EIGHTEEN MONTHS BEEN AN EMPLOYEE OF THE BOARD OR DEPARTMENT OF VOCATIONAL AND TECHNICAL EDUCATION. CITE: 70 Ohio St. 1971 5-124 [70-5-124], 74 Ohio St. 1971 1407 [74-1407], 74 Ohio St. 1971 1405 [74-1405], 74 Ohio St. 1976 Supp., 1404 [74-1404] (JOHN F. PERCIVAL)